Citation Nr: 1743360	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to December 1980 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the rating decision on appeal, the RO also denied service connection for coronary artery disease and this claim was included in the Veteran's Notice of Disagreement. However, as the RO later granted service connection for coronary artery disease in a June 2012 rating decision, the issue will not be addressed below. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due process concerns require that the matter be reviewed again by the RO prior to certifying the matter to the Board.  

Under 38 C.F.R. § 19.31, the agency of original jurisdiction will furnish a Supplemental Statement of the Case (SSOC) if, pursuant to a remand by the Board, it develops additional evidence. 38 C.F.R. §§ 19.31(c), 19.38 (2016). A "Supplemental Statement of the Case," is a document prepared by the agency of original jurisdiction to inform the appellant of any material changes in, or additions to, the information included in the Statement of the Case or any prior Supplemental Statement of the Case. 38 C.F.R. § 19.31. There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. §§ 19.31 (c), 19.38 (with 38 C.F.R. § 20.1304  (c) (2016), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.)

In September 2016, the Board remanded the case for further development so the Veteran could be afforded a VA examination for his hypertension disability. On November 3, 2016, the VA examiner provided the Veteran an in-person examination. 

Between November 9, 2016 and February 21, 2017, additional medical treatment records were received by the VA and these records were made part of the Veteran's claims file. 

In May 2017, the VA provided the Veteran with a Supplemental Statement of the Case (SSOC). While the SSOC addressed the recent VA examination results, it did not address any of the blood pressure measurements noted in the Veteran's VA treatment records.  

Without a waiver of AOJ consideration, pertinent and non-duplicative evidence received at the Board after the last SSOC must first be considered by the AOJ. 38 C.F.R. §§ 19.37 (a), 20.1304(c) (2016). Therefore, the AOJ must consider the new evidence before the case can be returned to the Board for further appellate action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that includes a review of evidence that was considered in the adjudication of the claim. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




